DETAILED ACTION
1. 	This Office Action is in response to the Amendment, Affidavit and Arguments/Remarks filed on 12/27/2021. 

Allowable Subject Matter
2. 	Claims 1 – 3, and 5 – 11, 13, and 15 – 16 are allowed. 

3. 	The following is an examiner's statement of reasons for allowance:
	The present claims are allowable over the closest reference: Jeong et al. (US Patent 6,906,144 B2) as listed on the IDS dated 10/3/2019.

           Summary of Claim 1: 
A thermoplastic elastomer composition comprising: 

an amount of about 10 to 15 wt% of a polypropylene-ethylene copolymer;  5

an amount of about 70 to 85 wt% of a thermoplastic elastomer comprising an olefin-based thermoplastic elastomer and a styrene-based thermoplastic elastomer; 

an amount of about 5 to 10 wt% of a softener; 

an amount of about 3 to 5 wt% of a reinforcing agent; 

and an amount of about 1 wt% or less but greater than 0 wt% of a UV stabilizer, 10all wt% based on the total weight of the thermoplastic elastomer composition.

wherein the thermoplastic elastomer comprises an amount of about 55-65 wt% of the olefin- based thermoplastic elastomer and an amount of about 15-20 wt% of the styrene-based thermoplastic elastomer based on the total weight of the thermoplastic elastomer composition,

the thermoplastic elastomer composition has a flexural modulus of about 25 MPa or less that is measured at a temperature of about 23 °C and a flexural modulus of about 95 MPa or less that is measured at a temperature of about -30 °C, wherein the flexural modulus is measured at speed of 30 mm/min according to ASTM 790, and the thermoplastic elastomer composition has an operating force of about 1 kgf or less that is measured at a temperature of about -30 °C, wherein the operating force is obtained from a resistivity that is measured in the unit of kgf using a push pull gauge at temperature of -30 °C.

 
Jeong et al. teach polypropylene-based resin compositions for powder slush molding comprising: (A) 1 to 40 parts by weight of a polypropylene; (B) 10 to 50 parts by weight of a styrene rubber; (C) 10 to 50 parts by weight of an ethylene-alpha-olefin copolymer rubber; (D) 1 to 20 parts by weight of a process oil; and (E) 1 to 30 parts by weight of a polypropylene wax with reference to 100 parts by weight of the resin composition (claim 1), wherein the polypropylene is a copolymer of propylene-ethylene (claim 2), wherein the composition further comprises additives such as stabilizers (col. 7 line 57). Jeong et al. teach the flexural modulus ranging from 65 – 74 measured in accordance with ASTM D-790 (Table 1, Examples 1 – 3).
Jeong et al. do not teach or fairly suggest the claimed thermoplastic elastomer composition, wherein the composition comprises, in particular, the polypropylene-ethylene copolymer, the thermoplastic elastomer, the olefin-based thermoplastic elastomer, the styrene based thermoplastic elastomer or the reinforcing agent in the claimed amount. Jeong et al. are further silent that the stabilizer additive is a UV stabilizer and further silent still on the amount of the UV stabilizer. 
Furthermore, in the Affidavit filed on 12/27/2021, Applicant demonstrated that the thermoplastic composition having the polypropylene-ethylene copolymer, the thermoplastic elastomer, the olefin-
	In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
	Any comments considered necessary by applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763